Citation Nr: 0325378	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  01-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, with disc bulge at L5-S1, 
secondary to service-connected right knee disability.  

2.  Entitlement to an increased rating for the post-operative 
residuals of a tear of the medial collateral ligament, 
anterior cruciate ligament, and medial meniscus of the right 
knee, with arthritis, status-post fracture of the distal 
third of the tibia and proximal fibula, and status-post 
osteotomy of the right tibia and fibula, with autogenous bone 
graft and internal fixation, currently rated as 20 percent 
disabling.  

3.  Entitlement to an increased rating for right knee 
instability due to the post-operative residuals of a tear of 
the medial collateral ligament, anterior cruciate ligament, 
and medial meniscus, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from February 1970 
to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Louisville, Kentucky.


REMAND

In the instant case, the appellant contends that his current 
ratings are not high enough in light of the disability that 
his service-connected right knee disabilities cause.  In 
addition, while the appellant recognizes that he injured his 
back following military service in December 1983, he 
maintains that his service-connected right knee disability 
has aggravated the residuals of his back injury.  

In this regard, the Board notes that by a January 1972 rating 
action, the appellant was originally granted service 
connection for a right knee disability.  At that time, it was 
noted that during service, the appellant injured his right 
knee and subsequently underwent repair of a torn medial 
collateral ligament, excision of the medial meniscus, and 
repair of the anterior cruciate ligament.  In the January 
1972 rating action, the appellant's service-connected right 
knee disability was characterized as the post-operative 
residuals of a tear of the medial collateral ligament, 
anterior cruciate ligament, and medial meniscus of the right 
knee with patellofemoral arthritis and instability.  

In November 1999, the appellant requested that his service-
connected right knee disability be reevaluated for a higher 
rating.  At that time, the appellant also raised the issue of 
entitlement to service connection for a back disability 
secondary to his service-connected right knee disability.  

In February 2000, the RO received outpatient treatment 
records from the VA Medical Center (VAMC) in Lexington, 
Kentucky, dated from July 1996 to January 2000.  The records 
show that in June 1997, it was noted that the appellant had a 
negative lumbar spine x-ray on May 14, 1997.  The records 
also reflect that in October 1999, the appellant underwent a 
magnetic resonance imaging (MRI) of his lumbosacral spine 
after complaining of back pain for the previous three years.  
The MRI was interpreted as showing degeneration and herniated 
nucleus pulposus (HNP) of the L5-S1 disc.  In addition, 
according to the records, in December 1999, the appellant 
underwent an arthroscopy of the right knee.  

In February 2000, the appellant underwent a VA examination.  
At that time, he gave a history of his right knee disability 
and of recent surgery.  The appellant also indicated that he 
had a history of a back injury while he was employed as a 
miner.  He noted that he had had pain in his low back for the 
past three to four years.  The examining physician reported 
that the appellant had radicular pain which radiated from the 
right hip down to the right foot.  The examiner stated that 
according to the appellant, he had been told by an orthopedic 
surgeon that it was possible that the pain in his knee was 
coming from, or was exacerbated by, the radicular pain from 
his back.  Following the physical examination, the diagnoses 
were the following:  (1) status post ligamentous and meniscal 
injuries to the right knee, status post surgical repair times 
two, with ongoing pain and instability (mild to moderate), 
and (2) L5 disc disease with right radicular pain.  
Electromyograph (EMG) and nerve conduction velocity (NCV) 
tests were normal.  The examiner opined that it was unlikely 
that the appellant's low back disc disease and arthritis had 
been caused by the right in-service knee injury.   

By a March 2000 rating action, the RO re-characterized the 
appellant's service-connected right knee disability and 
created separate ratings for the appellant's service-
connected right knee instability and arthritis.  Thus, the 
appellant's service-connected right knee disability was re-
characterized as instability due to the post-operative 
residuals of a tear of the medial collateral ligament, 
anterior cruciate ligament, and medial meniscus of the right 
knee, and as the post-operative residuals of a tear of the 
medial collateral ligament, anterior cruciate ligament, and 
medial meniscus of the right knee with arthritis.  

A Consultation Sheet from the Lexington VAMC, dated in April 
2000, shows that at that time, the Lexington VAMC requested a 
neurosurgery consultation.  It was noted that the appellant 
had a three to four-year history of back and right leg pain.  
It was also indicated that the appellant had fractured his 
vertebra in a mining accident in the 1980's.  According to 
the consultation report, the appellant was examined by 
D.J.S., M.D.  Dr. S. stated that a MRI showed normal 
alignment with a broad based disc bulge at L5-S1.  In regard 
to an assessment, Dr. S. indicated that the appellant's back 
pain was most likely related to facet disease.  Dr. S. also 
recommended a rehabilitation medicine consultation and the 
reason he provided for the consultation request was because 
of "chronic back pain and right leg pain related to facet 
disease and leg injuries."  

In September 2000, the RO received a private medical 
statement from a R.M., M.D., from the University of Kentucky 
Medical Center, dated in December 1983.  In the statement, 
Dr. M. indicated that the appellant injured his back in 
October 1983, sustaining a mild compression fracture at L2 
and a minimal compression fracture at L1.  According to Dr. 
M., the appellant was asymptomatic and his x-rays showed no 
change in the fractures.  

In August 2000, a hearing was conducted at the RO.  At that 
time, the appellant testified that two VA physicians had 
informed him that because of his right knee disability, he 
had shifted his weight when he walked, which in turn resulted 
in back problems.  (Transcript (T.) at pages (pgs.) 6-8).  

Outpatient treatment records from the Lexington VAMC show 
that in October 2000, the appellant fell at home and broke 
his right tibia.  The appellant had x-rays taken of his right 
tibia and fibula which were interpreted as showing a spiral 
fracture of the distal shaft of the tibia with a slight 
displacement.  There was also an oblique fracture of the neck 
of the fibula with a slight displacement.  The impression was 
fractures at the distal tibial and proximal fibula.  
According to the records, the appellant's right leg was 
placed in a cast.  

By a March 2001 decision from the Social Security 
Administration (SSA), the SSA determined that the appellant 
was disabled under the Social Security Act and was thereby 
entitled to Supplemental Security Income (SSI) benefits.  
According to the SSA decision, the appellant's primary 
diagnosis was disorders of the back, discogenic and 
degenerative.  The appellant's secondary diagnosis was 
osteoarthritis and allied disorders.  Copies of supporting 
medical records include a private medical examination report 
from V.A., M.D., dated in April 2000, a private medical 
examination report from S.N., M.D., dated in July 2000, and a 
private medical examination report from D.E.M., M.D., dated 
in March 2001.  In the April 2000 medical examination report, 
Dr. A. diagnosed the appellant with the following:  (1) 
chronic low back pain secondary to degenerative joint 
disease, and (2) chronic right knee pain secondary to 
degenerative arthritis.  In addition, according to the July 
2000 medical examination report from Dr. N., following a 
physical examination, Dr. N. diagnosed the appellant with the 
following:  (1) chronic lower back pain, chronic lumbosacral 
strain without evidence of radiculopathy, and (2) joint pain, 
probable degenerative joint disease, status-post injury to 
the knee, and (b) status-post surgeries on the knee and 
ankle.  Moreover, in the March 2001 medical examination 
report, Dr. M. diagnosed the appellant with the following:  
(1) right tibia fracture, with incomplete healing and some 
malrotation, (2) right knee advanced osteoarthritic changes 
and significant stiffness, and (3) L5-S1 degenerative disc 
disease, with bulging.  

By a December 2001 rating action, the RO re-characterized the 
appellant's service-connected right knee disability, with 
arthritis, as the post-operative residuals of a tear of the 
medial collateral ligament, anterior cruciate ligament, and 
medial meniscus of the right knee with arthritis and 
limitation of motion, status-post fracture of the distal 
tibia and proximal fibula.  

In April 2002, the RO received an Operative Report from the 
Marymount Medical Center.  The Operative Report shows that in 
April 2002, the appellant underwent a derotation osteotomy of 
the right tibia and fibula, plus autogenous bone graft and 
internal fixation.  The diagnosis was old malunion of the 
right leg.  

By a February 2003 rating action, the RO re-characterized the 
appellant's service-connected right knee disability with 
arthritis as the post-operative residuals of a tear of the 
medial collateral ligament, anterior cruciate ligament, and 
medial meniscus of the right knee, with arthritis and 
limitation of motion, status-post fracture of the distal 
tibia and proximal fibula, and status-post osteotomy of the 
right tibia and fibula, with autogenous bone graft and 
internal fixation.

In the instant case, the Board recognizes that the VA 
examiner from the appellant's February 2000 VA examination 
addressed the question of whether the appellant's service-
connected right knee disability caused his low back 
disability.  In this regard, in the February 2000 VA 
examination report, the examiner opined that it was unlikely 
that the appellant's low back disc disease and arthritis had 
been caused by the right in-service knee injury.  However, 
the Board notes that the examiner did not address the 
question of whether the appellant's low back disability was 
made worse by his service-connected right knee disability.  
In addition, the Board further observes that the appellant's 
last VA examination pertinent to his service-connected right 
knee disability was in February 2000, over three years ago 
and prior to his April 2002 surgery.  Thus, in light of the 
above, the Board is of the opinion that a VA examination, as 
specified in greater detail below, should be performed in 
order to determine the current severity of the appellant's 
service-connected right knee disability, and to determine any 
relationship between his service-connected right lower 
extremity disabilities and his back.  

The Board also notes that by an August 2001 rating action, 
the RO denied the appellant's claim for entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disability.  In a written 
statement to the Board, dated in March 2002, the appellant's 
representative filed a Notice of Disagreement with respect to 
the denial of the appellant's TDIU claim.  As this statement 
is accepted as a timely notice of disagreement in regard to 
the appellant's TDIU claim, the Board is required to remand 
to the RO for issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should issue a statement of 
the case to the appellant and his 
representative that addresses the issue 
of entitlement to a total disability 
rating based on individual 
unemployability due to service-connected 
disability.  The appellant should also be 
informed of the requirements to perfect 
his appeal with respect to this issue.  
If, and only if, the appellant perfects 
an appeal by the submission of a timely 
substantive appeal, this issue should be 
returned to the Board.  38 C.F.R. 
§§ 20.202, 20.302 (2002); 66 Fed. Reg. 
50318-19 (Oct. 3, 2001).  

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
low back disability at any time following 
military service, and for his service-
connected right knee disabilities in 
recent years.  The appellant should also 
be asked to provide statements from the 
VA physicians he referred to in his 
August 2000 hearing, which address the 
question of whether his low back 
disability was either caused or made 
worse by his service-connected right knee 
disabilities.  See Transcript at pages 6-
8.  With any necessary authorization from 
the appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to his request, which have not 
been previously secured.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded an orthopedic examination to 
determine the etiology of any low back 
disability, and also to determine the 
current severity of his service-connected 
right knee disabilities.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
specifically review the February 2000 VA 
examination report (where the VA examiner 
opined that it was unlikely that the 
appellant's low back disc disease and 
arthritis had been caused by the right 
in-service knee injury), and the April 
2000 VA neurosurgery consultation report 
(where the VA examiner recommended a 
rehabilitation medicine consultation 
because of the appellant's "chronic back 
pain and right leg pain related to facet 
disease and leg injuries").  

All necessary special studies or tests 
are to be accomplished, to specifically 
include x-rays.  In regard to the 
appellant's right knee disability, the 
examiner should conduct complete range of 
motion studies and describe all current 
right knee symptomatology.  The examiner 
should state with respect to the 
appellant's right knee, whether there is 
recurrent subluxation or lateral 
instability, and, if so, whether 
disability manifested by recurrent 
subluxation or lateral instability is 
best characterized as "slight," 
"moderate," or "severe."  The examiner 
should state whether the semilunar 
cartilage is dislocated, and whether 
there are frequent episodes of locking, 
pain, or effusion into the joint.  The 
examiner should also indicate whether 
there is any evidence of impairment of 
the tibia or fibula in terms of malunion 
or nonunion.  If there is evidence of 
malunion of the tibia or fibula, the 
examiner should indicate whether the 
resulting disability is best described as 
"slight," "moderate," or "marked" in 
degree.  If there is evidence of nonunion 
of the tibia or fibula, the examiner 
should indicate whether loose motion is 
present and whether a brace is required.  
Finally, the examiner should render an 
opinion as to the extent to which the 
appellant experiences weakness, excess 
fatigability, incoordination, or pain in 
his right knee due to repeated use or 
flare-ups, and should equate these 
problems to additional loss in range of 
motion beyond that shown clinically.  If 
the loss of motion manifested on 
examination represents maximum 
disability, or there are no functional 
limitations shown, the examiner should so 
state.  

In regard to the appellant's low back 
disability, after a review of the 
examination findings and the entire 
evidence of record, it is requested that 
the examiner determine whether the 
appellant suffers from a low back 
disability, to include degenerative disc 
disease of the lumbar spine, with disc 
bulge at L5-S1, and if so, the examiner 
should state whether the appellant's low 
back disability was caused or made worse 
by his service-connected right lower 
extremity disabilities, with knee 
arthritis and instability.  If no 
disability is found, or no link to the 
appellant's service-connected 
disabilities is indicated, such findings 
and conclusions should be affirmatively 
stated and explained.  

4.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.  

5.  Then, the RO should review and re-
adjudicate the claims.  If any such 
action does not resolve the claims to the 
appellant's satisfaction, the RO should 
issue the appellant and his 
representative a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

